Yesawich, Jr., J. (dissenting).
Were it not for the special status which the Legislature has accorded suppression motions, the neatness of deductive reasoning alone would require yielding to the logic that a general waiver of the right to appeal includes within it a waiver of a defendant’s right to appeal the denial of his motion to suppress. In New York, however, this right to appeal the denial of a motion to suppress notwithstanding a plea of guilty has been singled out by the Legislature for uncommon treatment. The policy considerations underlying enactment of CPL 710.70 (subd 2) were a desire (1) to relieve calendar congestion by permitting avoidance of a superfluous trial, yet have review of the order denying suppression, and (2) to enable a defendant to gain the benefit of a plea without forfeiting the right to appeal the denial of suppression (People v Williams, 43 AD2d 884, 886, affd 36 NY2d 829, cert den 423 US 873).
The unmistakable importance which the Legislature attaches to this particular right to appeal strongly suggests that for a waiver to be effective, an explicit acknowledgment by the defendant that this particular right is being relinquished is essential. This is the very sentiment voiced in People v Williams (73 AD2d 1019), where this court declared that for a waiver to occur there must be “specific language indicating this to be the defendant’s intent” (supra, at p 1020). In my judgment, a surrender of this invaluable right should be attended by the same degree of formality occasioned upon the renunciation of a constitutional right (People v Cox, 71 AD2d 798). Not only is it to be expressed in some comprehensible fashion, but there must also be, as the courts have repeatedly recognised, a clear showing that the defendant was fully apprised of the consequences of his action (People v Williams, 36 NY2d 829, cert den 423 US 873, supra; People v Di Orio, 99 AD2d 593; People v Andrus, 81 AD2d 676; People v Roach, 62 AD2d 1157, revd on other grounds 47 NY2d 777). And if a change in this principle is to be had, the change should not be retroactive as the majority would have it, but prospective in application.
*95Examination of the record discloses that although defendant’s guilty plea was properly accepted, there is nothing to indicate that defendant knowingly and intelligently intended to relinquish or abandon his right to appeal the denial of his suppression motion. At no time during those instances when the trial court alluded to defendant’s waiver of his right to appeal (in all but one instance, these occurred in the context of sentencing), did defendant register any awareness that he was foregoing the right to have the denial of his suppression motion reviewed. Nor is there any mention in the record that this general waiver encompassed the suppression motion.
A statement signed by defendant at his plea hearing purporting to clarify what rights he was renouncing recites the following: “I hereby acknowledge that I have voluntarily waived my right to appeal from the judgment to be entered against me in exchange for the plea I was permitted to make in this case, and I hereby instruct my attorney THAT HE SHALL NOT FILE A NOTICE OF APPEAL in this Case.” The technical nicety of what is included within the term “judgment” (see CPL 1.20, subds 13, 15; People v Di Raffaele, 55 NY2d 234, 240) need not be pursued, for there is absolutely no evidence that defendant knew that his statutory right to appellate review of his suppression motion survived his guilty plea and that by executing this document he was giving up that right. His knowledge of the consequences flowing from the execution of this general waiver are too insufficiently explored in this record to justify even presuming a knowing and intelligent forsaking of that right.
Finally, it is not without some significance that apart from pointing to the fact that a plea bargain was struck, the People offer absolutely no reason why defendant’s plea should have been conditioned on his refraining from insisting on his statutory right to challenge the denial of his suppression motion (see People v Williams, 36 NY2d 829, supra; People v Coscia, 56 AD2d 851). The untoward effect of this condition was to allow the prosecution to abrogate an avenue of appellate review which was specifically established for this purpose by the Legislature.
*96Since I believe that a hearing on the merits of defendant’s motion to suppress should have been granted, I would reverse and remit the matter to the St. Lawrence County Court for that purpose and for such other proceedings not inconsistent herewith.
Mahoney, P. J., Mikoll and Harvey, JJ., concur with Main, J.; Yesawich, Jr., J., dissents and votes to reverse in a separate opinion.
Judgment affirmed.